Case is assigned to the calendar for February 7, 1977, 9:30 a.m. for oral argument. The plaintiff will be expected to show cause why his appeal should not be summarily disposed of because of this Court’s previous statement that in situations such as this the court will not disturb a finding of the trial justice unless he was clearly wrong. Labree v. Major 111, R.I. 657, 306 A.2d 808 (1973). He should also be prepared to discuss in what man*959ner the trial justice overlooked or misconceived material evidence on a material point and was clearly wrong. Malinowski v. Zalzal, 113 R.I. 90, 317 A.2d 875 (1974).
Adam Farkas, pro se, plaintiff. Keenan, Bice, Dolan, Reardon & Kiernan, James A. Currier, Hanson, Curran, Bowen & Parks, Kenneth R. Neal, for defendants.